Citation Nr: 9913315	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  99-00 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for low back pain, 
lumbar strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1969 to May 
1972 and from August 1973 to October 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
10 percent evaluation for low back pain, lumbar strain.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDING OF FACT

Low back pain, lumbar strain, is currently manifested by no 
more than slight functional impairment.


CONCLUSION OF LAW

Low back pain, lumbar strain, is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5295 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for low back pain, lumbar 
strain, is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
That is, his assertion that his service-connected disability 
has worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for low back pain was granted by means of 
a December 1974 rating decision and assigned a 10 percent 
disability evaluation.  It had been determined that the 
appellant had injured his back prior to his second period of 
service and that his low back pain had been aggravated during 
his second period of service.

The appellant underwent a VA examination in December 1997.  
The appellant stated that the pain in his back was continual.  
He noted that there were exacerbations during lifting or 
prolonged standing, but that his back had pain most of the 
time.  He reported that he was unable to sleep.  Upon 
physical examination, the VA examiner noted that the 
appellant arose from the chair without difficulty and walked 
and ambulated without difficulty.  Gait and stance were 
normal.  Straight leg raising was negative bilaterally.  
Passive leg raising on the right showed pain at approximately 
70 degrees.  Passive leg raising on the left showed pain at 
approximately 20 degrees with the knee flexed.  On 
straightening the knee out, the VA examiner noted that the 
appellant began to complain of severe pain in the left low 
back area radiating to the left buttock.  In the standing 
position, the appellant had subjective pain at approximately 
15 degrees of flexion and subjective pain at 5 degrees of 
extension.  The appellant reported pain as to both right and 
left lateral flexion and rotation.  He reported that the pain 
was in the mid-lumbar spine with intermittent radiation to 
the left buttock and left lateral thigh.  The VA examiner 
noted that the appellant had pain on all movements.

The VA examiner stated that the appellant had no spasm in the 
lumbar area and no objective evidence of painful motion at 
this time.  There were no postural abnormalities or fixed 
deformities noted.  The musculature of the back was normal.  
Neurologically, the appellant's toe extensors and 
dorsiflexors were normal.  Ankle jerk and knee jerk were 
normal.  There was no paresthesias of the lower extremities.  
The VA examiner stated that there was subjective radiation of 
pain to the left lateral thigh.  The diagnosis was subjective 
back pain.  The VA examiner noted that a further diagnosis 
was pending x-rays and CT scan of the lumbar spine.

X-rays of the lumbar spine taken at that time revealed 
anterior and posterior degenerative changes.  The CT scan 
revealed no focal herniated nucleus pulposus and no central 
or lateral recess neural foraminal stenosis.  The VA 
radiologist stated that the clinical significance of the 
effacement of epidural fat about the exited left L3 nerve 
root was uncertain.  The CT revealed anterior and posterior 
degenerative arthritis.

Upon reviewing the x-ray and CT scan, the VA examiner entered 
diagnoses of degenerative joint disease of the anterior and 
posterior joint facets of T12 through L5 and mild 
degenerative disc disease at all levels of the lumbar spine, 
but without nerve root encroachment.  The VA examiner noted 
that the appellant had some lumbar spine discomfort and on 
clinical examination had limitation of motion.  The VA 
examiner noted that the appellant had claimed sciatica of the 
left lateral thigh and that CT scan indicated mild 
degenerative disc disease of all levels of the lumbar spine, 
but noted again that there was no neural foramen encroachment 
and no herniated disc at any level.

The appellant had a hearing before this Board Member in March 
1999.  He stated that he could not longer lift heavy objects 
above 25 pounds.  He stated that when he lifted an object 
that was between 20 to 25 pounds that he would get sharp 
pains in the back area which would radiate down to his leg.  
The appellant stated that he could not bend over to pick 
things up; that he had to bend his knees instead.  He stated 
that he could bend forward about 30 degrees prior to pain 
setting in.  The appellant stated that he could no longer 
work construction because of the severity of the pain.  He 
stated that he felt pain on a daily basis and that he had not 
had a good night's sleep in a while because of pain.  When 
asked where he would rate his pain on a scale from one to 10, 
with one being very little pain and 10 being excruciating 
pain, the appellant stated that his daily pain was between 4 
and 6 with having taken Ibuprofen and 6 to 7 without having 
taking it.

The appellant stated that he would get a burning sensation in 
his legs.  He stated that he would get muscle spasms.  The 
appellant stated that he had not used a back brace in some 
time.  He stated that the radiating pain into his legs had 
been there since service.  The appellant stated that he would 
get cramps in his legs about once or twice a week when he 
would exert himself.  He stated that his feet would get numb.  
The appellant stated that he worked part time for neighbors 
but noted that he did not have a regular job.  He noted that 
he would work four to five days a week, but that it would not 
necessarily be a full eight-hour day.  The appellant denied 
any bowel or bladder problems.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

A rating of 10 percent is warranted when limitation of motion 
of the lumbar spine is slight; 20 percent when limitation of 
motion is moderate, and 30 percent when limitation of motion 
is severe.  38 C.F.R. Part 4, Diagnostic Code 5292 (1998).  
Mild intervertebral disc syndrome warrants a 10 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293 (1998). 
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation.  Id.  Evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief warrants a 40 percent evaluation.  Id.  
Evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent evaluation.  Id.  Lumbosacral strain 
based on slight subjective symptoms provides a 0 percent 
evaluation, while pain on motion provides a 10 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5295 (1998).  
Lumbosacral strain with muscle spasms provides a 20 percent 
evaluation.  Id.  Severe lumbosacral strain provides a 40 
percent evaluation.  Id. 

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent.  There is no evidence of record that 
the appellant's lumbar spine is ankylosed, and thus 
Diagnostic Code 5289 is not for application.  See 38 C.F.R. 
Part 4, Diagnostic Code 5289 (1998).  The December 1997 VA 
medical examination did not reveal muscle spasms in the 
appellant's lumbar spine.  Upon the physical examination, the 
appellant had subjective pain on motion as to all ranges, but 
the VA examiner noted that there was no objective evidence of 
pain on motion.  The medical evidence has shown that the 
appellant's toe extensors and dorsiflexors were normal, as 
were ankle and knee jerks.  Active straight leg raising was 
normal.  The appellant has stated that pain would radiate 
into his left thigh, but x-rays and CT scan revealed that 
there was no neural foramen encroachment and no herniated 
disc at any level.

Thus, as to an evaluation under Diagnostic Code 5292, the 
preponderance of the evidence shows that the appellant has no 
more than mild limitation of motion.  Although it was noted 
that flexion was 15 degrees and extension was 5 degrees, the 
VA examiner noted that the pain which limited the appellant's 
motion was subjective, and he/she made a determination of no 
objective evidence of painful motion.  At the time of the 
examination, the appellant arose from the chair and walked 
and ambulated without difficulty.  Additionally, at the March 
1999 Board hearing, the appellant stated that he could not 
bend forward more than 30 degrees.  The Board finds that the 
VA examiner's finding of no objective evidence of painful 
motion to be more probative than the appellant's statements 
of limitation of motion.  The Board finds that the medical 
evidence does not indicate that the appellant has any more 
than slight limitation of motion of the lumbar spine.  See 38 
C.F.R. Part 4, Diagnostic Code 5292.  

As to Diagnostic Code 5293, the appellant has reported 
numbness in his left leg.  However, the neurologic deficits 
of which the appellant complains have not been confirmed by a 
competent medical professional.  In fact, they have been 
refuted.  The VA examiner noted that the appellant's toe 
extensors and dorsiflexors were normal, as were ankle and 
knee jerks.  The VA examiner stated that there was no 
paresthesias of the lower extremities and stated that the 
appellant's description of pain radiating into the left 
lateral thigh was subjective.  A CT scan substantiated such 
findings, noting that although the appellant had degenerative 
disc disease of the lumbar spine, there was no neural foramen 
encroachment and no herniated disc at any level.  Thus, the 
Board gives little weight to the appellant's allegation that 
he has constant pain and radiation of pain into his left leg.  
The Board attaches greater probative weight to the medical 
examination, which was conducted by a competent professional 
as opposed to the appellant's subjective complaints.  Based 
on the evidence of record, the appellant's low back pain, 
lumbar strain, is no more than mild and thus no more than 10 
percent disabling.  See 38 C.F.R. Part 4, Diagnostic Code 
5293.

As to Diagnostic Code 5295, the evidence has shown that the 
appellant has no more than characteristic pain on motion of 
the lumbar spine and is thus no more than 10 percent 
disabling.  See 38 C.F.R.  Part 4, Diagnostic Code 5295.

Higher evaluations under Diagnostic Codes 5292, 5293, or 5295 
are not warranted.  The appellant's range of motion has not 
been shown to be any more than mild.  See 38 C.F.R. Part 4, 
Diagnostic Code 5292.  As noted above, the appellant's ranges 
of motion at the time of the December 1997 examination were 
noted to elicit subjective pain only.  The VA examiner noted 
that there was no objective evidence of pain on motion.  
Thus, the Board finds that the appellant's subjective 
complaints of pain on slight motion to be outweighed by the 
VA examiner's finding of no objective evidence of pain on 
motion.  Additionally, the evidence of record has not shown 
that the appellant suffers from recurrent symptoms of 
intervertebral syndrome, such as sciatic neuropathy, muscle 
spasm, absent ankle jerk, to warrant a 20 percent evaluation.  
See 38 C.F.R. Part 4, Diagnostic Code 5293.  As stated above, 
the December 1997 VA examination and CT finding established 
no sciatic neuropathy.  Finally, the appellant's low back 
pain, lumbar strain, is not shown to have muscle spasm or 
loss of lateral spine motion.  See 38 C.F.R. Part 4, 
Diagnostic Code 5295.  At the time of the VA examination, the 
VA examiner noted that the appellant had no muscle spasm.  
Based on the record, the appellant's low back pain, lumbar 
strain, is no more than 10 percent disabling.  See 38 C.F.R. 
Part 4, Diagnostic Codes 5292, 5293, 5295.

In making the determination that the appellant's low back 
pain, lumbar strain, is no more than 10 percent disabling, 
the Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Board does not doubt 
that the appellant has some functional impairment; this fact 
is recognized by the current 10 percent evaluation.  The 
appellant has alleged that he has pain, which has been noted 
by the VA examiner as subjective.  Although the appellant has 
claimed weakness, the medical evidence of record does not 
substantiate such.  He has not alleged incoordination, but he 
has alleged that if he uses his back too much, he gets sharp 
pain in his back.  Considering pain, weakness, incoordination 
and excess fatigability; however, the condition does not 
approximate the criteria for an evaluation in excess of 10 
percent based on functional loss.  See 38 C.F.R. §§ 4.40, 
4.45.  Rather, when pain was noted by the examiners, such 
pain was noted as subjective only.  His allegations of 
radiating pain into his left leg have not been substantiated 
by a medical professional or CT scan.  The appellant is 
already at the minimum compensable evaluation for the lumbar 
spine.  See 38 C.F.R. § 4.59 (1998).  Accordingly, the 
appellant's low back pain, lumbar strain, is no more than 10 
percent disabling.

The appellant is competent to report his symptoms; however, 
to the extent that he has described severe pain and 
functional impairment, the medical findings do not support 
his contentions.  The allegations of pain alleged by the 
appellant while doing ranges of motion and pain alleged to 
radiate into his left leg have not been substantiated by a 
medical professional.  In fact, the VA examiner made a 
specific notation that there was no objective evidence of 
pain on motion and that there was no evidence of 
paresthesias.  A CT scan substantiated such finding.  The 
Board attaches far greater probative weight to the clinical 
findings of a skilled, unbiased professional than to the 
appellant's statements, even if sworn, in support of a claim 
for monetary benefits.  Taking the appellant's contentions 
into account and the medical findings, an evaluation in 
excess of 10 percent is not warranted.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).



ORDER

An increased evaluation for low back pain, lumbar strain, is 
denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

